Title: David Bailie Warden to Thomas Jefferson, 14 April 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir,
             Washington, 14 April, 1811—
          
           I am induced, by a sense of duty, to inclose for your perusal, a copy of my defence with regard to the insinuation made against me, before my appointment, by a secret enemy, and to which, I understand, General armstrong has lately referred—as he has not furnished his objections to my consular appointment, I trust that the President will soon allow me to embark. The suspension of my departure has excited curiosity, and has set me up as a mark for Newspaper calumny.  The attempt made, by my secret enemy, thro the Editors of the New york evening Post, to injure my reputation, has completely failed.  I instructed my friend Counsellor Sampson to prosecute them for the libel, and they inserted an article, in their paper, of the 10th, proclaiming my innocence.
           The National Intelligencer, of this day, contains my observations on Robins’ travels.
          I am, Sir, with great esteem and respect
          
            your very obligd Servt
            
 D B. Warden
          
        